Case 1:20-cv-00243-WES-PAS Document 6 Filed 08/24/20 Page 1 of 2 PageID #: 32




                            UNITED STATE DISTRICT COURT
                             DISTRICT OF RHODE ISLAND

   T.J., a minor, by and through her mother          :
   And next friend TIQUA JOHNSON                     :
                   Plaintiffs,                       :
                                                     :
   v.                                                : C.A. No. 1:20-cv-00243-WES-PAS
                                                     :
   CITY OF PAWTUCKET,et al,                          :
              Defendants.                            :



                             SUBSTITUTION OF COUNSEL

          Please enter the appearance of undersigned William J. Conley, Jr., Esquire as

   counsel for Defendant, City of Pawtucket, by and through its Finance Director, Joanna

   L’Heureux. Please withdraw the appearance of Jon M. Anderson, Esq. as counsel for

   Defendant, City of Pawtucket, by and through its Finance Director, Joanna L’Heureux.


                                              Defendant
                                              By their attorney,


                                              /s/ William J. Conley, Jr.
                                              William J. Conley, Jr., Esq. (#2149)
                                              123 Dyer Street, 2nd Floor
                                              Providence, RI 02906
                                              401-415-9835
                                              wconley@wjclaw.com
Case 1:20-cv-00243-WES-PAS Document 6 Filed 08/24/20 Page 2 of 2 PageID #: 33




                               CERTIFICATION OF SERVICE

          I hereby certify that the within document has been electronically filed with the
   Court on August 24, 2020 and available for viewing and downloading form the ECF
   system.

   Marc DeSisto, Esq.
   marc@desistolaw.com

   Shannah Kurland, Esq.
   Skurland.esq@gmail.com

   Lynette Labinger, Esq.
   ll@labingerlaw.com

                                                        /s/ William J. Conley, Jr.
